DETAILED ACTION
This is the first Office action on the merits of Application No. 16/963,425. Claims 11-20 are pending. By preliminary amendment, claims 1-10 have been canceled.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/20/2020 and 4/22/2021 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 12 is objected to because of the following informalities:  
in claim 12, line 5, the phrase “if the remote control is determined to within the predefined threshold value” appears to be missing some words and appears it could be –if the spacing of the remote control is determined to be within the predefined threshold value--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, lines 3-4, the phrase “a positively locking manner with the housing, an element which is configured separately from the housing, or both the housing and the element configured separately from the housing” renders the claim indefinite because it is unclear. For example, the housing cannot be formed separately from itself. In paragraph [0047], the recess 34 is the element and it can be either directly formed in the housing or separately from the housing. It appears it could be amended closer to paragraph [0047] such as --a positively locking manner with a recess, a recess which is configured directly with the housing, or both the housing and the recess are formed separately from each other and then fastened--.






	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo (Chinese document CN1223214, cited on the IDS dated 4/22/2021) in view of Schmidt (Chinese documents CN102869562, cited on the IDS dated 4/22/2021, English translation provided with PTO-892).
Regarding claim 11, Yasuo discloses a transmission (e.g. Fig. 1, inside transmission case 3) for a motorcycle (paragraph [0001], “small motorcycle”), comprising: a housing (Fig. 1, e.g. transmission case 3); at least one shaft (Fig. 3, input shaft 9a) arranged at least partially in the housing and being rotatable relative to the housing; a locking device (Fig. 3, locking lever 15, operating cable 16, and operating lever 17) having at least one locking element (Fig. 3, locking element 15), the locking device being arranged in the housing and being rotatable relative to the housing between at least one locked position in which the locking element secures the e.g. paragraphs [0022-0023] and Fig. 3, dashed line position), and at least one released position in which the shaft is released for rotation relative to the housing (Fig. 3, solid line position of 15); at least one operating element (Figs. 5-6, operating lever 17) arranged at least partially outside the housing, the at least one operating element being configured to be actuated manually to move relative to the housing such that a movement of the locking element between the released position and the locked position is enabled; and a securing device (Fig. 6b, locking device 28) configured to be switched over between at least one secured state in which the at least one operating element is secured against movement relative to the housing (e.g. paragraph [0029]), and at least one unsecured state in which the at least one operating element is movable (e.g. paragraph [0029]), wherein the securing device includes at least one receiving unit (paragraph [0029], e.g. key hole 28a), and the at least one receiving unit is configured to switchover the securing device from the secured state into the unsecured state (paragraph [0029])Page 3 of 8Application No. To be determinedAttorney Docket No. 080437.PD476US.  
	Yasuo discloses the securing device includes at least one receiving unit configured to receive at least one signal in a radio-based manner from a remote control.
	Schmidt teaches the securing device includes at least one receiving unit (paragraph [0038], radio module 84) configured to receive at least one signal in a radio-based manner from a remote control (Fig. 1, key element 90), and the at least one receiving unit is configured to, in response to actuation of the remote control, to switchover the securing device from the secured state into the unsecured state (paragraphs [0036-0040])Page 3 of 8Application No. To be determinedAttorney Docket No. 080437.PD476US.  Schmidt teaches that the radio based securing device would protect against manipulation (e.g. paragraphs [0002]).

Regarding claim 13, Yasuo, as modified by Schmidt, discloses the transmission according to claim 12, wherein the securing device is arranged indirectly (Yasuo, Fig. 1, indirectly via e.g. 16) or directly on the housing, independent of the at least one operating element (Yasuo, Figs. 5-6, shows 28 is operated separately/differently and thus independent of the operating element).  
Regarding claim 14, Yasuo, as modified by Schmidt, discloses the transmission according to claim 12, wherein the securing device is arranged indirectly or directly (Yasuo, Fig. 6b directly on 17) on the at least one operating element, independent of the housing (Yasuo, Fig. 6 shows it is separate and operates independent of the housing).  
Regarding claim 15, Yasuo, as modified by Schmidt, discloses the transmission according to claim 11, wherein the at least one operating element is pivotable about a pivot axis relative to the housing such that the locking element moves between the released position and the locked position (Yasuo, Fig. 6a, pivot direction shown and relative to the housing via cable 16).  
Regarding claim 16, Yasuo, as modified by Schmidt, discloses the transmission according to claim 15, wherein the at least one operating element is fixedly coupled to the locking element such that movements of the at least one operating element relative to the housing occur with mAttorney Docket No. 080437.PD476USovements of the locking element between the locked position and the released position (Yasuo, e.g. Fig. 3
Regarding claim 20, Yasuo discloses a motorcycle (paragraph [0001], “small motorcycle”), comprising: at least one drive motor (Fig. 1, engine 2); and a transmission (e.g. Fig. 1, inside transmission case 3) configured to be driven by the drive motor, wherein the transmission includes a housing (Fig. 1, transmission case 3); at least one shaft (Fig. 3, input shaft 9a) arranged at least partially in the housing and being rotatable relative to the housing; a locking device (Fig. 3, locking lever 15, operating cable 16, and operating lever 17) having at least one locking element (Fig. 3, locking element 15), the locking device being arranged in the housing and being rotatable relative to the housing between at least one locked position in which the locking element secures the shaft against a rotation relative to the housing (e.g. paragraphs [0022-0023] and Fig. 3, dashed position), and at least one released position in which the shaft is released for rotation relative to the housing (Fig. 3, solid line position of 15); at least one operating element (Figs. 5-6, operating lever 17)  arranged at least partially outside the housing, the at least one operating element being configured to be actuated manually to move relative to the housing such that a movement of the locking element between the released position and the locked position is enabled; and a securing device (Fig. 6, locking device 28) configured to be switched over between at least one secured state in which the at least one operating element is secured against movement relative to the housing (e.g. paragraph [0029]), and at least one unsecured state in which the at least one operating element is movable (e.g. paragraph [0029]), wherein the securing device includes at least one receiving unit (paragraph [0029], e.g. key hole 28a), and the at least one receiving unit is configured paragraph [0029])Page 3 of 8Application No. To be determinedAttorney Docket No. 080437.PD476US.  
	Yasuo discloses the securing device includes at least one receiving unit configured to receive at least one signal in a radio-based manner from a remote control.
	Schmidt teaches the securing device includes at least one receiving unit (paragraph [0038], radio module 84) configured to receive at least one signal in a radio-based manner from a remote control (Fig. 1, key element 90), and the at least one receiving unit is configured to, in response to actuation of the remote control, to switchover the securing device from the secured state into the unsecured state (paragraphs [0036-0040])Page 3 of 8Application No. To be determinedAttorney Docket No. 080437.PD476US.  Schmidt teaches that the radio based securing device would protect against manipulation (e.g. paragraphs [0002]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuo to incorporate the radio based securing device of Schmidt to protect against manipulation.

Allowable Subject Matter
Claims 12 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding claim 12, the prior art does not disclose or render obvious the transmission wherein the at least one receiving unit is configured to detect whether a spacing between the remote control and the at least one operating element undershoots a predefined threshold value, and if the spacing of the remote control is determined to be within the predefined threshold value, to switchover the securing device out of the secured state into the unsecured state, in combination with the other elements required by claim 11.
	The closest prior art, Schmidt (Chinese documents CN102869562) and Takeshi (European document EP1669264, cited on the IDS dated 7/20/2020), disclose a remote control. Schmidt discloses the remote control and it would need to be in range to operate with the receiving unit, but does not disclose the condition that if the spacing of the remote control is determined to be within the predefined threshold value, to switchover the securing device out of the secured state into the unsecured state. Takeshi discloses remote starting a motorcycle when within range (paragraph [0005]), but does not disclose or fairly suggest to switchover the securing device, associated with an operating element of a locking device, out of the secured state into the unsecured state.
	Regarding claim 17, the prior art does not disclose or render obvious the transmission wherein the locking element has at least one locking gear connected fixedly to the shaft such that the at least one locking gear rotates with the shaft in an 
The closest prior art, Yasuo (Chinese document CN1223214), discloses at least one locking gear connected fixedly to the shaft, but does not disclose an axially displaceable manner between the locked position and the released position.
	Claims 18-19 are allowable for being dependent on an allowable claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Voda (US Patent 6095310) discloses a locking gear and securing device (24) remotely activated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LORI WU/Examiner, Art Unit 3659